                         Case 2:20-cv-00957-JCM-DJA Document 17
                                                             18 Filed 08/12/20 Page 1 of 2




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   Optum Services, Inc.

                     8                               UNITED STATES DISTRICT COURT

                     9                                       DISTRICT OF NEVADA

                10
                         LAWONE HAMILTON, an individual,
                11
                                        Plaintiff,                          Case No. 2:20-cv-00957-JCM-DJA
                12
                                 vs.
                13                                                          STIPULATION AND PROPOSED
                         OPTUM SERVICES, INC., a Delaware                   ORDER TO EXTEND TIME TO
                14       Corporation                                        SUBMIT STIPULATION AND ORDER
                                                                            FOR DISMISSAL
                15                      Defendant.
                                                                            (First Request)
                16
                                 Defendant Optum Services, Inc. and Plaintiff Lawone Hamilton, by and through their
                17
                         respective counsel of record, hereby request an extension of time in which to submit the
                18
                         stipulation and order for dismissal following settlement.
                19
                                 Following the parties’ notice of settlement in principal on July 31, 2020, the Court
                20
                         ordered the parties to submit the stipulation and order for dismissal on or before August 14, 2020.
                21
                         ECF No. 16. The parties have executed the final settlement agreement. Given current operational
                22
                         delays, Defendant anticipates being able to provide the settlement consideration to Plaintiff on or
                23
                         before Friday, September 4, 2020.
                24
                25
                26
                27
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:20-cv-00957-JCM-DJA Document 17
                                                             18 Filed 08/12/20 Page 2 of 2




                     1             Accordingly, the parties request that their deadline to submit the stipulation and order for

                     2   dismissal be extended to Monday, September 7, 2020.

                     3            Dated this 12th day of August, 2020.

                     4   GABROY LAW OFFICES                                 JACKSON LEWIS P.C.

                     5   /s/ Kaine Messer                                   /s/ Daniel I. Aquino
                         Christian Gabroy, Bar #8805                        Deverie J. Christensen, Bar #6596
                     6   Kaine Messer, Bar #14240                           Daniel I. Aquino, Bar #12682
                         170 South Green Valley Parkway, Suite 280          300 S. Fourth Street, Suite 900
                     7
                         Henderson, Nevada 89012                            Las Vegas, Nevada 89101
                     8   Attorneys for Plaintiff                            Attorneys for Optum Services, Inc.

                     9
                10
                                                                         ORDER
                11
                12
                                                                         IT IS SO ORDERED.
                13
                14
                                                                         UNITED STATES DISTRICT JUDGE
                15
                                                                                  August 12, 2020
                16                                                       Dated:

                17
                18
                         4832-0110-2535, v. 2

                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                            2
    Las Vegas
